Exhibit 10.2

OUTSIDE DIRECTOR RESTRICTED STOCK AGREEMENT


(Pursuant to the terms of the
EXPRESSJET HOLDINGS, INC.
2002 STOCK INCENTIVE PLAN)

            This RESTRICTED STOCK AGREEMENT (this “Agreement”) is between
ExpressJet Holdings, Inc., a Delaware corporation (“Company”), and
____________________ (“Recipient”), and is dated as of the date set forth
immediately above the signatures below.

            1.         Grant of Restricted Stock.  Company hereby grants to
Recipient all rights, title and interest in the record and beneficial ownership
of _________________ (xxxx) shares (the “Restricted Stock”) of Company’s common
stock, $.01 par value per share (“Common Stock”), subject to the conditions
described in Paragraphs 3, 4 and 5 as well as the other provisions of this
Agreement.  The Restricted Stock is granted pursuant to and to implement in part
the ExpressJet Holdings, Inc. 2002 Stock Incentive Plan (as amended and in
effect from time to time, the “Plan”) and is subject to the provisions of the
Plan, which is hereby incorporated herein and is made a part hereof, as well as
the provisions of this Agreement.  Recipient agrees to be bound by all of the
terms, provisions, conditions and limitations of the Plan and this Agreement. 
All capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided.  All references to specified paragraphs pertain to
paragraphs of this Agreement unless otherwise specifically provided. 

            2.         Custody of Restricted Stock.  Upon satisfaction of the
vesting conditions set forth in Paragraph 4 or the occurrence of any of the
events contemplated by Paragraph 5(b) or 5(c), Company shall issue and deliver
to Recipient a certificate or certificates for the Restricted Stock (or shall
otherwise cause the Restricted Stock to be credited to an account on behalf of
Recipient).  Prior to the satisfaction of such vesting conditions or the
occurrence of such events, the Restricted Stock is not transferable and shall be
held in trust or in escrow pursuant to an agreement satisfactory to the
Administrator until such time as the applicable restrictions on the transfer
thereof have expired or otherwise lapsed.

            3.         Risk of Forfeiture.  Subject to Paragraphs 5(b) and 5(c),
should Recipient’s service on the Board terminate prior to the vesting date set
forth in Paragraph 4, Recipient shall forfeit the right to receive the
Restricted Stock.

            4.         Vesting Date.  Subject to Paragraph 5, the Restricted
Stock shall vest on the six-month anniversary of the date hereof.

--------------------------------------------------------------------------------


            5.         Termination of Board Service; Change in Control. 
Termination of Recipient’s service on the Board, death or disability of
Recipient, or occurrence of a Change in Control, shall affect Recipient’s rights
under this Agreement as follows:

            (a)        Termination of Board Service Generally.  If, other than
as specified below, Recipient’s service on the Board is terminated, then
Recipient shall forfeit the right to receive the Restricted Stock if the
Restricted Stock has not yet vested pursuant to Paragraph 4.

            (b)        Change in Control.  If a Change in Control shall occur
prior to the vesting of the Restricted Stock pursuant to Paragraph 4 and if
Recipient has been a member of the Board continuously from the date hereof to
the date of such Change in Control, then immediately the Restricted Stock shall
fully vest, all restrictions (other than those described in Paragraph 9)
applicable to the Restricted Stock shall terminate and Company shall release
from escrow or trust and shall issue and deliver to Recipient a certificate or
certificates for the Restricted Stock (or shall otherwise cause the Restricted
Stock to be credited to an account on behalf of Recipient).

            (c)        Death or Disability.  If Recipient’s service on the Board
is terminated by death or disability prior to the vesting of the Restricted
Stock pursuant to Paragraph 4, then immediately the Restricted Stock shall fully
vest, all restrictions (other than described in Paragraph 9) applicable to the
Restricted Stock shall terminate and Company shall release from escrow or trust
and shall issue and deliver, in the case of death, to the person or persons to
whom Recipient’s rights under this Agreement shall pass by will or by the
applicable laws of descent and distribution, or in the case of disability, to
Recipient (or to Recipient’s personal representative, if applicable), a
certificate or certificates for the Restricted Stock (or shall otherwise cause
the Restricted Stock to be credited to an account on behalf of Recipient or such
other parties as applicable).

            6.         Ownership Rights.     Subject to the restrictions set
forth herein and subject to Paragraph 8, Recipient is entitled to all voting and
ownership rights applicable to the Restricted Stock, including the right to
receive any dividends that may be paid on Restricted Stock, whether or not
vested.

            7.         Reorganization of Company and Subsidiaries.  The
existence of this Agreement shall not affect in any way the right or power of
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Company’s capital
structure or its business, or any merger or consolidation of Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Restricted Stock or the rights thereof, or the dissolution or
liquidation of Company, or any sale or transfer of all or any part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

--------------------------------------------------------------------------------




            8.         Adjustment of Shares.  In the event of stock dividends,
spin-offs of assets or other extraordinary dividends, stock splits, combinations
of shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or events
involving Company (“Recapitalization Events”), then for all purposes references
herein to Common Stock or to Restricted Stock shall mean and include all
securities or other property (other than cash) that holders of Common Stock of
Company are entitled to receive in respect of Common Stock by reason of each
successive Recapitalization Event, which securities or other property (other
than cash) shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Stock.

            9.         Certain Restrictions.   By accepting the Restricted
Stock, Recipient agrees that if at the time of delivery of certificates for
shares of Restricted Stock issued hereunder any sale of such shares is not
covered by an effective registration statement filed under the Securities Act of
1933 (the “Act”), Recipient will acquire the Restricted Stock for Recipient’s
own account and without a view to resale or distribution in violation of the Act
or any other securities law, and upon any such acquisition Recipient will enter
into such written representations, warranties and agreements as Company may
reasonably request in order to comply with the Act or any other securities law
or with this Agreement.

            10.       Nontransferability of Award.  This Award is not
transferable other than by will, the laws of descent and distribution or by
qualified domestic relations order.  No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities, or torts
of Recipient.

            11.       Amendment and Termination.  No amendment or termination of
this Agreement which would impair the rights of Recipient shall be made by the
Board or the Administrator at any time without the written consent of
Recipient.  No amendment or termination of the Plan will adversely affect the
right, title and interest of Recipient under this Agreement or to Restricted
Stock granted hereunder without the written consent of Recipient.

            12.       No Guarantee of Board Service.  This Agreement shall not
confer upon Recipient any right with respect to continuance of service on the
Board, nor shall it interfere in any way with any right to terminate Recipient’s
service on the Board at any time.

            13.       Withholding of Taxes.  Company shall have the right to (i)
make deductions from the number of shares of Restricted Stock otherwise
deliverable upon satisfaction of the conditions precedent under this Agreement
(and other amounts payable under this Agreement) in an amount sufficient to
satisfy withholding of any federal, state or local taxes required by law, or
(ii) take such other action as may be necessary or appropriate to satisfy any
such tax withholding obligations.

--------------------------------------------------------------------------------


            14.       No Guarantee of Tax Consequences.  Neither Company nor any
subsidiary nor the Administrator makes any commitment or guarantee that any
federal or state tax treatment will apply or be available to any person eligible
for benefits under this Agreement.

            15.       Severability.  In the event that any provision of this
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Agreement and this Agreement shall be construed and enforced
as if the illegal, invalid, or unenforceable provision had never been included
herein.

            16.       Governing Law.   The Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.

            17.       Electronic Delivery and Signatures.  Recipient hereby
consents and agrees to electronic delivery of any Plan documents, proxy
materials, annual reports and other related documents.  If Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents (including documents relating to any programs adopted under the
Plan), Recipient hereby consents to such procedures and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature.  Recipient consents and agrees that any such
procedures and delivery may be effected by a third party engaged by Company to
provide administrative services related to the Plan, including any program
adopted under the Plan.

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties have entered into this Agreement as
of the ___ day of ____________,_______.

                     

                                                   

“COMPANY”

 

 

EXPRESSJET HOLDINGS, INC.

 

 

By Order of the Administrator

 

 

 

 

 

 

 

 

By:                                                      

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

“Recipient”

 

 

 

 

 

 

 

 

                                                           

 

 

Name:

--------------------------------------------------------------------------------